Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 27, 1973, convicting him of robbery in the first and second degrees and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered for the same reasons as are set forth in People v McGill (47 AD2d 961). (See People v Malloy, 22 NY2d 559, 567.) We note, however, that the *587prosecutorial error in referring to defendant McGill’s prior youthful offender adjudication was probably harmless as regards the present appellant. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.